Case 3:21-mj-03017-TJB Document.1 | Filed 05/25/21 Page 1 of 14 PagelD: 1

So pes
kt te

 

State of Israel INIW? 99499
Ministry of Justice. Dvawnn Tw
Office of the State Attorney AY TAN NwIp19
Department of International Affairs TMMNIYyAN APanan

 

May 4, 2021 | 8

Ms. Kathryn Holloman
International Prisoner Transfer Unit
Office of International Affairs
Criminal Division .

U.S. Department of Justice
Washington, DC 20530

U.S.A.

 

     

care op

By E-Mail: kathryn holloman@usdoj.gov

Re: Transfer of Sentenced Person — Gidon Abramov, Reg. No. 63359-053
(Our Ref: 20/18/22)

Dear Ms. Holloman, soo 4 i

 

The Ministry of Justice of the State of Israel presents its compliments to the
Competent Authorities of the United States.

We acknowledge receipt of your letter regarding Mr. Gidon Abramov, Reg.
No. 63359-053, Israeli LD. 016884306 D.O.B June 26, 1967 (hereinafter: "the
prisoner") an Israeli national currently imprisoned i in the United States requesting to

be transferred to Israel for the purpose of serving the remainder of his sentence here.

According to Israel's internal Law (Transfer of a Prisoner to his Country of
Nationality Law, 5 757-1996), both the Minister of Justice and the Minister of Internal
Security must consent, in the name of the Government of Israel, to the transfer of a
prisoner. We.are Pleased to inform, you | that both ministers have given their approval,
and as such the State of Israel officially’ éonisents to the transfer of the prisoner from

the United States to Israel in order to serve the remainder of his sentence.

Furthermore, Israel would like to provide the U.S. authorities with the

following information in accordance with Article 6.1 of the Convention:

 

 

7 Mahal St. Mavalot Dafina P.O. Box 49123 Jerusalem 9776316 DSW? 491231. maT Mb 75"RND IMT
Fax; XX-XXXXXXX;0p9 Tel: 073-3928261/2 : pooo
Case 3:21-mj-03017-TJB Document 1 Filed 05/25/21 Page 2 of 14 PagelD: 2

   

e Citizenship: The prisoner is a citizen of Israel in accordance with Article
2(b)(2) of Israel's Citizenship Law.

e Dual Criminality: The State of Israel believes that the prisoner's activities,
1. the United States, constitute offences in
42 h, 428, 369, 448 and 242 of Israel's Penal

for which he was convicted

    
 

accordance with sections 402,
Law, 5737-1977:

so

402. Robbery

(a) If a person steals a thing.and, while he does so or immediately before
or immediately thereafter, performs or threatens to perform an act of
violence against a person or:an asset in order to obtain the stolen thing or
to-retain it or to prevent or overcome resistance to its being stolen, then
that constitutes robbery and ‘the robber is liable to fourteen years
imprisonment.

(b) If the robber is armed with a weapon or with a dangerous or offensive
object, or is one of a group or if — during, immediately before or
immediately after the robbery — he wounds, strikes or otherwise uses
personal violence against. a person, then he is liable to twenty years
imprisonment. a

 

427. Blackmail with use of ‘force

(a) If a person unlawfully uses force to induce a person to do something or

to'refrain from doing anything which he is entitled to do, then he is liable

to. seven years imprisonment; if the use of force resulted in the
. performance or omission of the act — then he is liable to nine years

imprisonment. :

0) For purposes of this section, if a person administers drugs or

intoxicating liquors, then he shall: be treated like a person who uses force.

428. Blackmail by threats

Hf a person threatens anybody in writing, verbally or by his conduct with
unlawful“injury to his or some other person's body, freedom, property,
livelihood, reputation or privacy or if a person threatens to make public or
to:refrain from making: ‘public anything that relates to him or to another
person, or if he terrorizes’ a’ ‘person. in any other manner, all in order to
induce that person to’ do ‘something or to refrain from doing anything
which he is entitled to do, then he is liable to seven years imprisonment; if
the act was performed or omitted because of or during the said threat or
terrorization, then he shall be liable to nine years imprisonment.

*

 

7 Mahal St Merlot Dafa P.O. Box 49123 Jerosglem: 9776316 DOWIY 49123 7. MeTMPYIA 7O"ND IM
Fax: XX-XXXXXXX ‘pa Tel; (073-392826172 : perv
Case 3:21-mj-03017-TJB Document1 Filed 05/25/21 Page 3 of 14 PagelD: 3

369. Abduction |

 

If a person compels another. by force or threats, or if he entices him by
deceitful means to leave the place where he is, then that constitutes
abduction and he is liable t to ten years imprisonment.

448, Arson

(a) If a person maliciously s sets fi ire to anything that is not his, then he is
lidble to fifteen years imprison ent, if he does so in order to damage an
asset of the State, an asset ‘used: by the public, a nature site, the flora, or in
order ta endanger people-who live nearby, or in order to injure people,
then he is liable to twenty years imprisonment.

 

242, Destroying Evidence .

Tf a person knows that a book, document or other object is required, or
that it is likely to be required as evidence in a judicial proceeding, and if
he’ maliciously destroys itor: renders it illegible, undecipherable or
incapable of identification, all With the intention to prevent it from being
used in evidence, then he is liable to five years imprisonment.

Furthermore, the State of Israel believes that the prisoner's activities after
June 2003, for which he was convicted in the United States, constitute
offences in accordance with sections 2 and 3 of Israel's Combating

5763-2003:

x

 

 

 

Criminal Organizations Law

 

2. Activist in a Criminal Organization

(a) A person who heads a criminal organization or a person who does
one of the following.acts in a manner that could promote the
criminal activity of a criminal organization shall be liable to
imprisonment for 10 years:.

(1) he directly. or; indirectly manages, organizes, directs or
supervises aotivities in ‘a criminal organization;

(2) he directly or "indirectly finances activities of a criminal
organization or receives financing for the purpose of operating
the organization or decides with respect to the distribution of
monies in a criminal organization.

(b) A person providing a consulting service to a criminal organization
with the object. of promoting the criminal activities of the criminal
organization shall ’be lable to imprisonment for ten years.

 

7 Mahal St. Mavalot Dafna P.O. Box 49123 Jerusalem 9776316 bywry 49123 tT. maTMbYA 7>¢ND INI
Fax: XX-XXXXXXX .ppa Tel; 073-3928261/72 : a20

 
Case 3:21-mj-03017-TJB Document i Filed 05/25/21 Page 4 of 14 PagelD: 4

(c) .Where an offense as stated in subsections (a) and (b) has been
committed with respect to a criminal organization whose activities
also include an.offenge for which the penalty prescribed exceeds
imprisonment for: 20 year the person committing such an offense
shall be liable to imprisonment for 20 years.

 
 

3. Offense within the framework of a criminal organization —
aggravating circumstance

A person committing an offense .within the framework of activities of a
criminal organization, not being an offense under this Law or an offense
for:which the penalty prescribed‘ is mandatory life imprisonment, shall be
liable to twice the penalty pie chibed for such offense, but no more than
imprisonment for twenty five years.

e Sentence Enforcement: Israel has declared that it will adopt the principle
of “continued enforcement” in accordance with Article 10 of the European
Convention:on the Transfer of Sentenced Persons to which both Israel and
the United States are Signatories, Hence, the sentence imposed upon the

t, :

   

prisoner will be enforced i in I ‘with the following provisions:

a. Israeli parole regulations specify that a prisoner may be entitled, after
4 -serving two thirds of his sentence, to be in status of a "licensed
prisoner", which grants him conditional release from prison. In order to

_ receive a license, the Parole board must believe that the prisoner's
" conditional release » would: facilitate his rehabilitation and that he
" presents no danger to the’ public, Moreover, the parole board takes into
consideration the prisoner's good behavior when evaluating each case.
“Tt is important to note that heavy restrictions will be levied on licensed
prisoners and they will be under strict supervision during their licensed

. period even after their release, until the completion of the full original
: period. In a case of a breach of one of the license conditions, the Israeli
Prison Authorities ‘thight’ ‘consider to revoke the prisoner's license and

send him back to prison.

In addition, in extreme cases of sickness and when the prisoner is on

his death bed the parole board has the discretion to release him.

 

 

7 Mahal St. Maralot Datha P.O, Box 49123 Jerusalem 9776316 D2wYp 49123 T.n MAT Maa 7 NIM
a Fax: XX-XXXXXXX: 09 Tel: 073-3928261/2 : abu

 
Case 3:21-mj-03017-TJB Document1 Filed 05/25/21 Page 5 of 14 PagelD: 5

 

b. Please note that an additional administrative reduction of the sentence
- “might be applied if thé prisoner would receive an early release.
‘According to the Prison -Ordinance - 1971, this "additional

.. administrative reduction,’ given by the Prison Services, has been

 

‘ calculated in aceordane with | a chart appended to the law. This
‘ reduction only applies to’ prisoners whose sentences are 4 years or less
or in the case of a prisoner who carries a longer sentence than 4 years

_ and receives an early release under parole.

c. Furthermore, it shall be noted that, in accordance with the Israeli law,
every prisoner has. ‘a. “right. fo ‘file a petition for pardon with the
President of the State of Israel, ‘Only in rare circumstances are these

pardons actually granted.

As mentioned above, the State of Israel officially consents to the transfer of
Mr. Gidon Abramov from the United States to Israel in order to serve the remainder

of his sentence, It is our understanding that: he surrender will take place following the

 

Consent Verification Hearing. We would: appreciate if you could furnish us with

contact information as soon as possible for the coordination of the surrender.

Should you have any questions, please do not hesitate to contact me at +972-

XX-XXXXXXX, or e- -mail: davidla@justice, B0V. il

 

Kind Regards,
Z Tee
avid Landau
2 Assistant, Department of International Affairs
State Attorney's Office

 

 

 

7 Mahal St. MavalotDafna P, O, Box 49123 Jerusalem: 9776316 Dowry 49123 Tn maT nie 7 UNION
Fax: XX-XXXXXXX ; op Tel; 073-3928261/2 ; yoyo
Case 3:21-mj-03017-TJB Document1 Filed 05/25/21 Page 6 of 14 PagelD: 6

: , US. Department of Justice

  

Criminal Division .
’ International Prisoner Transfer Unit

 

 

' Office of nvernattonal Afar : . ; Washington, D.C. 20530

 

ae My A 28 2 1088.
Yuval Kaplinsky, Director
Department of International Affairs

7 Mahal Street, Maalot Dafna
- P.O, Box 49123.

” Jerusalem, Israel 97765

 

Re:  Gidon Abramov, Reg. No, 63359- 053.
Approval of Request to. Transfer to. Israel
Under the COE Convention on the Transfer of Sentenced Persons |

Dear Mr, Kaplinsky:

On E ebruaty 21, 2020, the United States approved the request of the above-referenced

' prisoner to transfer to Israel to serve his prison sentence. The prisoner is currently incarcerated
at the Fort Dix Federal Correctional Institution, Fort Dix, New Jersey. The sentence is final at
the present time since there are no appeals or post judement ¢ collateral proceedings pending.
Enolosed for your consideration are the followin ‘doc

 

1, . Transfer j inquiry form,
200 Copy of birth certificate and/or passport;
3. Copy of the certified judgments,

4, Copy of the indictment;

 

5. Certified copy of the applicable laws:
6 Information concerning administration of the sentence; .

7, Case summary and addendum; and |

 

8. Fingerprints and photograph (niot ailable).

 

 
Case 3:21-mj-03017-TJB Document'1 ’ Filed 05/25/21 Page 7 of 14 PagelD: 7

 

“If Israel decides to approve the prisoners transfer, please provide the following:

de . A document or statement confirming that Israel approves. or consents ‘to the
transfer; ' : ,

2. A document ot statement confirming that the prisoner is a national of Israel for
the Purposes of the Conyention; a :

 

3. A copy of the relevant law which rakes the offense for which the prisoner is in -
custody i in the United States a criminal offense in Israel; ;

4. -A statement as to whether the "continued enforcement" ‘procedure or the
“conversion of sentence" procedure would be. applied; and.

5, Astatement ‘indicating the nature and. duration of the sentence which the prisoner
will serve if he is transferred.. Please include information about arrangements for
remission and conditional release: etl.

 

- Sincerely,

_ Paula A. Wolff, Associate Director
.. International Prisoner Transfer Unit

 

Enclosures (7)

ce! ‘Brigadier General Menahem Haver, Embassy of Israel, Weshington D. C.

cc (without enclosutes);
‘Consulate General of Israel, New York, NY . :
Jamey Koehn, Federal Bureau of Prisons, Washington, D, C.
 Gidon Abramov

 

 

 

 
Case 3:21-mj-03017-TJB Document:1 Filed 05/25/21 Page 8 of 14 PagelD: 8

nS se LasiLaios Page Loaf 10 ee LED

5-010 \ Lynn |
GAO 245B Case hI sgnbtash caponume BTR SOURTEDNN.
MARI 1 RY 2008 *

e

  
 

Shee 1 : :

UNITED STATES DISTRICT Court - . .
B.A 0KLS | OFFICE

 

 

_EASTERN ++ District of NEW YORK
UNITED STATES OF AMERICA ?. TRING ENT IN A CRIMINAL CASE
Vv. ‘et

 
   

GIDON ABRAMOV
sc <¢. Number: 04-CR-1041-02(SLT)

 

UsM Number: 3359-053
- . John E. Tiffany, Esq. & Paul E. Warburgh, Esq.
we _ «Defendant's Atomey ,

THE DEFENDANT;

# pleaded guilty to count(s) ONE (1) & SIX (6) OF THE TENTH SUPERSEDING INDICTMENT

(I pleaded nolo contendere to eourtt{s) CM ‘
which was accepted By the court.

C1 was found euilty on caunt(s)

 

 

after @ plea of nat puilty.

Tha defendant is adjudicated guilty ofthese offenses:

 

Title & Section Nature of Offense ; Offense Ended Count

18 PLB, § 196200) RACKETEER. ING : oo 1} /04/2004 ONE (Ul)

18 U.S.C. § 37] CONSPIRACY To TRANSPORT, OLN GOODS IN 13/04/2004 SIX (6}
. FOREIGN COMMERCE

Phe defendant is sentenced as provided in pages 2 dough _ 4 of this judgment. ‘The sentence is imposed pursuant to
the Sentencing Reform Act of | 984, ;

CJ The defendant has been found not aullty on sount(s) .
# Coumt(s) 2. 5 & 13~ a7 oe Klis Mare dismissed on the motion of the United States.

 

It Js ordered that the defendant must notify the United Stales attorney for his district within 30 daye of any change of name, residence,
ling, address wntiLall fines, restitution, costs, and ae cial assessments itmposed by dhis judgment are fu ly paid. {fordered to pay restitution,
he defend ant must notify the court and United States i forney af i material changes in ecorlomic circumstances,

  

"MARCH §, 2008
Qate offoipoeition of Judgment

ae)
sl SLT ee

, 7? Signatre of Judes

 
 
 
 

“SANDRA L, TOWNES, UNITED STATES DISTRICT JUDGE
‘Name and Title of Judge

Wack / wy od D0 &
Dae \

lyre eee

 

 
Case 3:21-mj-03017-TJB Document’ Filed 05/25/21 Page 9 of 14 PagelD: 9

f

« Gase 1'04-cr-01041- SL Document 396 Filed 03/14/08 Page 2 af 10 PagelD #: 1247
AO 24538 £ one Criminal © a
Sfreet 2 an igohine! wo

 

Judgment Pago _ 2 of .
DEFENDANT: GIDON ABRAMOV a As . .
CASE NUMBER; | 04-OR-1LO041-02{8LT) ~

2). IMPRISONMENT os

The defendant 18 hershy comnenttied to the custody of the United States Buteau of Prisons to be innprisoned for a
total ten off ;
Sen ONE ie TWENTY YEARS.

UNT SEX SIRTY MONTHS: . 2
THE eeu oF ‘IMPRISONMENT ARE TO RUN CONSECUTIVELY.

 

% The court makes the following recommendations to the Bureatt of Prisons:
1} The defendant receiVe mental health treamment and treatment for substance abuse, while incarcerated,

 

Li The defendant is retuned to the custody of the United ita Marshal

ree

Ci'The defendant shalt utronder: to the United States Mat ‘al fbr this district:
Cat Clam - O pm on
CT asnotified by the thited States Marshal, °

 

 

{The defendant shall stirrender for service of agatence at the institution desigonted by the Bureau of Prisons;
O before 2pm on = —_
[1 as notified by the United States Marshal. = -
C1 ‘as notified by the Probation or Pretrial Services | Offi 08,

 

 

“RETURN

I have exeeuted this judgment as follows:

 

Defendant delivered on _ te

ah __. _ ; with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

 

DEPUTY UNITED STATES MARSHAL

 

 
mon

Case 3:21-mj-03017-TJB Document 1 Filed 05/25/21 Page 10 of 14 PagelD: 10

o
c i

, Case 1:04-cr-01041-SLy ‘Document 396. Filed 03/14/08 Page 3 of 10 PagelD #, 1248
AQ D458 — (Rey, 06/09) Judgment ln 4 Criminal Case to : di. 7

 

 

Sheet -— Supervised Release ce .
. a a Jadgment—Page . 3 oof .
DEFENDANT: GIDON ABRAMOV
CASE NUMBER; 04-CR-1041-O2Z(SLT)
nr SUPERVISED RELEASE
Upon release trom inaprisonmont, the defendant shall be on supervised, relewe fora term of;

COUNT ONE: THREE YEARS
COUNTSIX: TURIN YRARS

 

“The defendant nnist report {o the probation office in the district to which the defendant is released within 72. hourg of release from the
custody of the Butean of Prisons, .

. The defendant shall not commit another federal, state or local orlme.

The defendant shall not unlawfully possess a contralled substange, The defendant shall refrain fram any unlawful use of a controle
substance, ‘The defendant sim sub to one drug ean 15 days of release from iniprisonment aad at Teast fwo poriodie arog ts

thereafter, as determined by the court,
C]_ The above drag testing condition is suspended, based on the cours determination that the defendant poses a low risk of

foture substance abuse. (Check, ifapplicable) 9 = | Pa .
The defendant shall not possess & firearm, ammunition, destinctive device, or any other dangerous weapon, (Check, if'applicable.)
The dufentiont shall cypperaly ia the collection of DNA as directed by the probation officer, (Check, if applicable.)
‘The defendant shalt register with the sfate, sex offender registration agency in the state where the defendant resides, works, or is a
student, as directed by the probation officer. (Cheek, if applicable.)
The defendant shalt participate in.an approved program for domestic violence, (Check, if applicable.)

If this judgrnent imposes a fine or restitutlon, It is 4 condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment, a en ee

The defendant must comply with the standard conditions that hava been adapted by this court as well as with auy additional conditions

Oo OFOx

on the attached page,

STANDARD CONDITIONS OF SUPERVISION

_ 1) thé defendant shall not leave the judicial district without the perafsslon of thé court of probatlon officer;
2) the defendant shall report to the probation officer and shall submit a wnihful and complete written report within Une first flve days of
i MLO, 3] . _
3) the defendant shall answer truthfully all inquitles by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependents and nest other family responsibilities,
5) the defendant shall work regularly at a layful odeupation” unléga exoused by the probation officer for schooling, training, or other
acceptable reasons; Bo
6) the defendant shall notify the probation officer at least ten days prior to any change In residence or employment;

the defendent shall refiain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer an
a controlled substance or any paraphernalia related to any controlled substances, skoept ag pres shed by a physician; my

8) the defendant shall not frequent places where controlled substances are ilogally sold, used, distributed, oy admlnistered;

0) the defendant shall not assoglate with an ous engaged in criminal activity and shall not asscolate with any person convicted of

) fetony, unless granted permission tc do da'by the prot ation officer; Y YP | ‘

10) the defendant shall permita probation officer to vigit him or her at any time at home or elsewhere and shall permit confiscation of an:
, contraband observed in plain view of the probation office - nan y

12) the defendant shal] notify the probation officer within sevetity-two hours of being arrested or questioned by a law enforcement officer;

12) . the defendant shall not enter into any agreement to act as att informer or a special agent of 4 law enforcement agency without the
"permission of the caurt; and .

1S) as directed by the probatlan officer, the defendant shall notify third partlen nf risks that may be nccasioned by the defendant’s inninal
? tecord ar perso history or characteristies arid shall parmit the probation otficer to make such notifications and to condat the

deferdatit's compliance with such notification requirement,

 

 

 
Case 3:21-mj-03017-TJB Document 1 Filed 05/25/21 Page 11 of 14 PagelD: 11

MeO

r :

ae
Aowss GasachPAsgieAinth eDocument 396 Filed 03/14/08 Page 4 of 10 PagelD #, 1249

Sheat 3C — Supervised Release

 

 

Judgment—Page 4 of 6

 

  
 
 

DEFENDANT: GIDON ABRAMOV
CASENUMBER; © 04-CR-104J-02(SLT) ,

SPECIAL, CONDITIONS OF SUPERVISION
1) The defendant must comply with the order of restitution, and forfeiture agreement.

'2) The defendant must make full financial disclosure to the Probation Department.

3) The defendant shall participate in'a mental health treatment program provided by the Probation Department, The
defendant shall contribute to the cast of such services rendered and/or any psychotropic medications presoribed to the degree
he/she Is reasonably able, and shall cooperate in securing any: applicable third-party payment. The defendant shal} disclose all
financial information and documents to the Probation Depa tment to assess her ability to pay. . ‘

  

4) The detendant shall participate in an outpatient and/oy inpatient drug treatment or detoxification program approved by the
Probation Department, The defendant shall pay the costs of stich treatment/detoxificatlon to the degree he/she is reasonably
abje, and shal! cooperate in securing any applicable third-party payment, The defendant shall disclose all financial’
information and documents to the Probation Department to assess his/hey ability to pay. ‘The defendant shall not consume any
alcohol or other intoxicants during and after treatment/detoxitication, untess granted a prescription by a licensed physician
and proof of same is provided to.the Probation Department. The defendant shal] submit to testing during and afler treatment

to ensure abstinence from drugs and alcohol,

5) The defendant shall submit his/her person, residence, place of business, vehicle, or any other premises under her contro! to
a search on the basis that the Probation Officer has reasonable belief that contraband or evidence of a violation of the
aonditions of release may be'found, The search must be conducted in a reasonable manner and at a reasonable time, Failure
to submit to a search may be grounds for revocation. ‘The defendant shall inform any other residents that the premises may be
subject to search pursuant to this condition, Peo a Be

6) If the defendant is deported, the defendant may nor re-eltter tie United States iegatly.

 

 

 

 

 
Fited 05/25/21 Page 12 of 14 PagelD: 12

 
 

Case 3:21-mj-03017-TJB Document 4:

s i . ¢
i

f

AO 2455 Reysethy Celene OHNBLC, Document 396 Filer 03/14/08 Page 5 of 10 PagelD #: 1250
Sheet 5 — Criminal Monetary Penalties . . :

 

Judgment — Puge 3 or 6
DEFENDANT: SIDON-ABRAMOV
CASE NUMBER: 04-CR-104]-02(SLT)

CRIMINAL MONETARY PENALTIES

 

The defendant must pay the total orliminal monetary oars under the schedule of payments on Sheet 4,

Ns

Asseasiment ‘ Kine Restitution
0 § 2,081,000.00

TOTALS $ 200,00 ,. . ° g

CY The determination of restitution is deferred unti) , Att Antended Judgment in a Criminel Case (AQ 245C) will be entered
after such determination. ‘

  
 

% The defendant must make réstttion (including comity iva
{the defendant makes a parilal payment, each payee shall receive an approximately proportioned | aymtent, unless spectfied otherwise tn
the priority order or percentage payment c column below. However, pursuant to 18 § 3664(), all nonfederal Victims must be paid
before the United States is pad.

Hon) to the following payees In the amount listed below.

 

    

 

Neunie of Paves . | otal Loss* Restitution Ordered Priority or Perventage
John Doe #2 oe, 1249,000.00 1,249,000.00
Tohin Doe #4 0,00 9,00

John Doe # 10 Lo 32,000,00 ° 3. 32,000,00

Michael Ashton Fine Jewelry =: - 10, 800,000.00

TOTALS oO 3 2081000 8 2081000

Cl Restitution anount ordered putsyarit to plea agreement, 8

 

(‘The defendant must pay interest on restitution and a fine of raoye the an $2,500, unless the restitution or fine is paid in full before the
‘Fifleenth day after the date of the Judgment, pursuant to [8 19.8.C.-§ 3612(£). All of the payment options on Sheet 6 may be subject
to penaliics for delinquency and default, pursuant to 18 U.S.C. § 3612(g),

% The court determined that the defendant does not have the ability to puy interest and it is ordered that:
$# tho interest requirement is waived for the = [)_ fine  $&_resfftution,

[Co] the interest requirement forthe [J fine ©) restitucion is modified us follows:

 

+ Findings for the total amount of losses are required under shapers 1 O9A, 110, 110A, and J 19a of Title 18 for affenses committed on or after
September 13, 1994, but before April 23, 1996,

 
Case 3:21-mj-03017-TJB Document1 Filed 05/25/21 Page 13 of 14 PagelD: 13

 

i

. acon awed NdacinGheabeSlel, Document 39g Flled 03/14/08 Page J of 10 PagelD #: 1251
Sheet 6 — Schedule of Payments to ‘

 

Judgment — Page fi of 6
DEFENDANT: CHDON ABRAMOV Loo ,
CASE NUMBER: 04-CR-1041-02(SLT)

 

SCHEDULE OF PAYMENTS
Having assessed the defendant's -abili ty to pay, payment bf the inal monetary penalties are due as follows:
A ~— Lonp sum payment ofS _ 200.00 ° dua immediately, balaree due
oO put later than ,or

% wnqeecrdance OG OD O Ber ¥% F below; or
RD Payment to begin immediately-Cmay be combined with =—1C, OD, or [) F below); or
_C ( Payment in equa! fez, weekly, month!

¥, quarterly) installments of 3 Ver a period of
(e.g., mapths or years), to commence /! a

ue (ep., 30 or 60 days) after the date of this judgment or

     
  

 

D [ Payment in equal (ag., weekly, monttil quarterly) installments of 3 ovet' a period of
. (e.g., Months or years), to commence" (e.g. 30 or 60 days) after release from imprisonment to a

term of supervision; or

'

 

 

EB [] Payment during the term of supervised release will commence within (e.g, 30 or 60 days) after release from
' imprisonment, The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F & Special instructions regarding the payment of criminal monetary penalties:

{he Defendant is ordered to pay restitution in the amount of $2,081,000.06 due inmmediately and to be paid ata rate of
byenty five dollars per quarter while the defendants in custody, und, af a rate of twenty-five percent of (he Defendant's
net disposable income while under supervision, Payments should be directed to the Clerk of Court, United States District
Court, Eastern District of New York, 225 Cadman Plaza'East, Brooklyn, NV 11201,

The defendant is further ordered to comply with the Order af Forfeiture, attached ta this judgment. ,

Unless the court has ex ressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is dua
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisans’ Inmate
Financial Responsibility Program, are made to the clerk of the court,

: 74 :
The defendant shall receive credil for all payments previously made toward any crim inal monetary penalties imposed.

 

i] Jotat and Several

Hefendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate. . . .

 
 
 

1 ‘The degendant shall pay the eost of prosecution, ,

a

The defendant shall. pay the following court enst(s)!, my :

ra

CJ The defendant shall forfeit the defendant’s interest in the following property to the United States;

a

Payments shall be applied ir the following order: (1) assessment, (2) restitution principal, (3) restitulion Interest, (4) fine principal,
(5) fine interest, (6) community testitution, (7) pen tes, ‘and (BY ols, ‘Ancleding cost of prosecution and court casts, P

   

 
Case 3:21-mj-03017-TJB Document1 Filed 05/25/21 Page 14 of 14 PagelD: 14

 

Administration of the Sentence
Name: Gidon Abrathov —
Sentence:60 months’

Starting date of Sentence: March 5, 2008 A

 

Jail time credit: 1217 days
Good conduct time earned as of March 6, 2020:810 days

- Full term release date: November 3, 2029
(Maximum sentence)

Projected release date if prisoner remains in the United States: August 15, 2026

 

 

 

 

 
